Citation Nr: 0418323	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-36 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from August to 
October 2002.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the veteran's claim for 
service connection for hypertension.

Unfortunately, further development is required before 
deciding the veteran's appeal.  So, for the reasons explained 
below, his claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
him if further action is required on his part.


REMAND

As a preliminary matter, the Board notes that the appellant 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) in November 2002 and January 2004.  According to the 
appellant, he received a check-up and had his blood pressure 
checked by Dr. Chang at the Children's Clinic on November 7, 
2002.  While it appears that the RO attempted to obtain these 
treatment records, the Board notes that the only records 
obtained from the Children's National Medical Center, 
on November 1, 2002, were those concerning another person 
with the same last name as the appellant.  So it is unclear 
whether these are the records to which he referred or 
whether, instead, there was an administrative error in 
requesting these records or in their submission.

Likewise, the Board acknowledges that the RO attempted to 
obtain the appellant's service medical records (SMRs) by 
contacting the Records Management Center (RMC), but that such 
records were unable to be located.  In addition, a request to 
the Defense Personnel Records Imaging System states that they 
were unable to locate any images matching the appellant's 
Social Security number.  It also appears that the RO, in an 
August 2003 VA Form 21-3101 (Request for Information), 
requested the reports from appellant's Medical/Physical 
Evaluation Board Proceedings from the National Personnel 
Records Center (NPRC), but that there was no response noted 
in the appellant's claims file.  Thus far, it appears only 
his dental records were obtained from the NPRC and the claims 
file is negative for evidence that any additional service 
medical records were received.  As such, the Board is unable 
to determine whether the appellant was even diagnosed with 
hypertension during his service.

There also is no indication the RO has requested that the 
appellant complete and submit a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, so the 
service department can reconstruct the veteran's service 
medical records.  Consequently, the RO has not made a 
"reasonable effort" to obtain these other relevant records.  
And if, per chance, the RO did make a reasonable effort 
to obtain the SMRs, but these records were unavailable, there 
is no indication these records do not exist or that further 
attempts to obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b).  As VA has a duty to request all available and 
relevant records from Federal agencies, including SMRs, a 
search must be made for any additional SMRs.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made); 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").

Additionally, a review of the record indicates that a VA 
medical opinion is needed concerning whether the appellant 
currently has hypertension that is related to his service in 
the military.  His service medical records have not yet been 
located, and his supposed diagnosis of hypertension not yet 
confirmed, but his DD Form 214 (Certificate of Release or 
Discharge from Active Duty) confirms that he was discharged 
from service due to failure of medical/physical procurement 
standards.   The Board realizes that he already has been 
scheduled for VA examinations, twice, in January and February 
2003, and that he failed to report for either of them.  
However, in his notice of disagreement and in his testimony 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
the veteran stated that he was unable to attend those VA 
examinations due to conflicts with his job, but that he could 
attend a VA examination if it is scheduled on a Monday.  So 
he should be scheduled for another VA examination and, if at 
all possible, on a Monday to accommodate his job and personal 
circumstances.  The examination is needed to confirm whether 
he has hypertension and, if he does, to determine whether it 
is causally or etiologically related to his service in the 
military.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the appellant is expected to 
provide in support of his claim of 
entitlement to service connection for 
hypertension, and the evidence, if any, 
the RO will obtain for him.  Also advise 
him that he should submit any relevant 
evidence in his possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
the appellant's treatment for 
hypertension and myocardial infarction, 
including, but not limited to, records 
from the Children's Clinic for treatment 
and/or observation on November 7, 2002.

3.  The RO should request that the 
appellant complete and submit a NA Form 
13055 so that the service department can 
reconstruct his service medical records.

4.  The RO should submit another VA Form 
21-3101, along with the appellant's 
completed NA Form 13055, for processing 
to the appropriate federal agencies, 
including the National Personnel Records 
Center (NPRC).  If no additional service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

5.  Schedule the veteran for another VA 
examination, preferably on a Monday to 
accommodate him, to determine whether he 
has hypertension and, if he does, whether 
it is related to his service in the 
military.  Review all records associated 
with the claims file to assist in making 
this determination, including a copy of 
this remand.  Conduct all necessary 
diagnostic testing and evaluation.  And 
the examiner should review the results of 
any testing prior to completion of the 
report.

Have the examiner discuss the rationale 
of his/her opinion.  And if an opinion 
cannot be provided without resorting to 
pure speculation, please indicate this in 
the report.  

6.  Then readjudicate the appellant's 
claim for service connection for 
hypertension in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




